Citation Nr: 0818383	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-27 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated 30 percent disabling.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1966 to November 1968.  Service in the Republic 
of Vietnam is indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin in which the veteran was granted service 
connection for PTSD effective May 27, 2005; a 30 percent 
disability rating was assigned.  The veteran perfected an 
appeal as to the rating assigned by the RO.

Issue not on appeal

In the April 2006 rating decision, the veteran was denied 
service connection for polyneuropathy.  He did not express 
disagreement with that denial.  That issue is therefore not 
in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  


FINDING OF FACT

The veteran's PTSD is manifested by anxiety, chronic sleep 
impairment, panic attacks, depression, hypervigilance, and 
irritability.  There is no evidence of flattened affect, 
difficulty understanding complex commands, impaired judgment, 
or impaired abstract thinking.





CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of 30 percent for the veteran's PTSD has not been met.  
38 U.S.C.A. §§ 1110, 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to an increased disability 
rating for his service-connected PTSD.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render its 
decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Board observes that the veteran received a general VCAA 
notice letter in July 2005, in conjunction with his then 
pending, and later granted, claim of entitlement to service 
connection for PTSD.  With respect to his claim of 
entitlement to an increased rating for service-connected 
PTSD, an April 2006 notice letter informed the veteran of 
what was required for a higher disability rating.

The RO generally informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated July 
2005.  Specifically, the letter stated that VA would assist 
the veteran in obtaining relevant records from any Federal 
agency, including those from the military, VA Medical 
Centers, and the Social Security Administration.  With 
respect to private treatment records, the VCAA letter 
informed the veteran that VA would make reasonable efforts to 
request such records.

The July 2005 letter emphasized: "If the evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the originals].

The July 2005 VCAA letter specifically requested: "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" requirement of 38 C.F.R. 
§ 3.159(b), in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

Moreover, in the July 2005 VCAA letter, the veteran was 
informed that VA would provide a medical examination if VA 
determined it was necessary to make a decision on his claim.  
[A VA examination was conducted in March 2006].

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a March 2006 VCAA letter as well as in a separate 
letter dated April 2006.  Both letters detailed the evidence 
considered in determining a disability rating, including, 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The March 2006 letter also advised the veteran 
as to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, statements from employers as 
to job performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, the both letters instructed 
the veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The veteran was also advised in the March 2006 
letter as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records that the veteran may not have submitted, and reports 
of treatment while attending training in the Guard or 
Reserve. 

Accordingly, the veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess decision.  Moreover, there is no timing problem as to 
Dingess notice since the veteran's claim was re-adjudicated 
in the June 2006 statement of the case (SOC) and two 
supplemental statements of the case (SSOC) dated August 2006 
and December 2006, following the issuance of the March 2006 
and April 2006 letters.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  

However, relying on the informal guidance of the VA Office of 
the General Counsel, the Board finds that the Vazquez-Flores 
decision does not apply to the present case.  This matter 
concerns an appeal from an initial rating decision and, 
accordingly, VA's VCAA notice obligations are fully satisfied 
once service connection has been granted.  Any further notice 
and assistance requirements are covered by 38 U.S.C. 
§§ 5104(a), 7105(d)(1), and 5103A as part of the appeals 
process, upon the filing of a timely Notice of Disagreement 
(NOD) with respect to the initial rating or effective date 
assigned following the grant of service connection.  See also 
Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008), 
[holding, as to the notice requirements for downstream 
earlier effective date claims following the grant of service 
connection, "that where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements"].  

Further, the veteran has not alleged that he received 
inadequate VCAA notice.  
He and his representative are obviously aware of what is 
required of the veteran and of VA.  As there is no indication 
that there exists any evidence which could be obtained to 
affect the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice is not required where there is no 
reasonable possibility that additional development will aid 
the veteran].


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating this claim.  The evidence of record includes 
the veteran's statements, service medical records, service 
personnel records, VA medical records, and lay statements.  
Additionally, the veteran was afforded a VA psychiatric 
examination in March 2006.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2007).  The veteran has been accorded 
the opportunity to present evidence and argument in support 
of his claim.  He has retained the services of a 
representative.  In his August 2006 substantive appeal, the 
veteran declined the option of testifying at a personal 
hearing.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2007).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2007).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case (PTSD).  
In any event, with the exception of eating disorders, all 
mental disorders including PTSD are rated under the same 
criteria in the rating schedule.  Therefore, rating under 
another diagnostic code would not produce a different result.  
Moreover, the veteran has not requested that another 
diagnostic code be used.  

Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 
38 C.F.R. § 4.130 (2007).  The pertinent provisions of 38 
C.F.R. § 4.130 concerning the rating of psychiatric 
disabilities read in pertinent part as follows:

100 percent:  Total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation or name.  

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

50 percent:  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty establishing effective work 
and social relationships.

30 percent:  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association 's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 81 to 90 reflect absent or minimal 
symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in school work).  GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing in school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communications or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV for rating 
purposes].

Analysis

Schedular rating

The veteran seeks an initial disability rating, in excess of 
30 percent, for his service-connected PTSD under 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).

As described above, a 30 percent disability rating is 
warranted when there is occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, and mild memory loss.  A 30 percent 
disability rating was assigned by the RO in April 2006 based 
on evidence of anxiety, occasional panic attacks, depression, 
and sleep problems.  

As indicated above, a 50 percent disability rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  For reasons explained in 
greater detail below, the Board concludes that a 50 percent 
rating is not warranted.

Turning first to flattened affect, although intake 
evaluations conducted at the Vet Center in June 2005 and the 
VAMC in July 2005 noted flat or blunted affect, VA treatment 
records from 2006 consistently reported the veteran's affect 
as "congruent and stable."  In March 2006, the veteran 
underwent a VA examination, during which the examiner noted 
that the veteran's "affect became more euthymic as he became 
more at ease with the interview process, able to laugh at 
times, and displayed appropriate affect."  It therefore 
appears that although the veteran's initial presentation to 
examiners may be guarded, this is not ordinarily the case.  
Accordingly, the criterion of 'flattened affect' has not been 
met.  

The veteran is not described as having circumstantial, 
circumlocutory, or stereotyped speech in the VA examination 
reports or treatment records.

In connection with the March 2006 VA examination, the veteran 
reported panic attacks, related to flashbacks or intrusive 
thoughts of Vietnam.  In VA treatment records, the veteran 
reported having intrusive thoughts of Vietnam almost daily.  
While the medical treatment records do not specifically 
indicate how frequently the veteran suffers from panic 
attacks, the Board believes that the evidence is sufficient 
to establish that the veteran suffers from panic attacks 
occurring more than once a week.

Further, there is no medical evidence indicating that the 
veteran has any difficulty understanding complex commands.

With regard to 'impairment of short and long-term memory,' 
the veteran reported in his April 2006 Notice of Disagreement 
(NOD) that he has "short term memory problems and I forget 
to complete tasks."  A June 2005 Vet Center intake 
evaluation noted that the veteran's memory functioning was 
"normal."  
However, VA treatment records dated October 2005 noted that 
the veteran "has had trouble paying bills which is 
unusual...difficulty with concentration."  The March 2006 VA 
examiner concluded that the veteran did not experience memory 
problems.  Although the evidence, taken as a whole, does 
indicate that mild memory loss evidently exists, this is part 
of he criteria for the currently assigned 
30 percent rating.  Impairment of memory is not demonstrated 
in the record.

With respect to impaired judgement, the March 2006 VA 
examiner noted that the veteran's thought processes were 
linear and goal directed and summarized that the veteran 
should be rated as competent for VA purposes.  The June 2005 
intake evaluation noted the veteran's judgment as "good."  
Accordingly, the Board finds there is no evidence that the 
veteran demonstrates impaired judgment

There is also no evidence of impaired abstract thinking. 

With respect to 'disturbances of motivation and mood,' the 
veteran's depressed mood and irritability are well-
documented.  The March 2006 VA examiner stated: "There is 
some difficulty with irritability but no anger management 
problems."
The VA examination reported noted "the veteran reports 
frustration and low mood that he relates to his symptoms 
worsening over the past several years..."  However, treatment 
records from December 2006 indicated the veteran believes his 
depression has responded somewhat to medications, although he 
is still bothered by intrusive memories and nightmares.  Also 
in December 2006, the veteran indicated that he "feels he is 
not unusually depressed all of the time."  The Board 
observes that depressed mood is congruent with the criteria 
for a 30 percent rating.    

Finally, concerning difficulty in establishing effective work 
and social relationships,
the VA examination report and VA treatment records document 
the veteran's long, stable employment history.  The record 
shows that the veteran has been employed with the same 
company since his discharge from the military in 1968 and 
that he does not miss work due to his PTSD symptoms.  A 
treatment note dated September 2005 recorded the veteran's 
statement that "at work he doesn't think about Vietnam."  
The March 2006 VA examiner stated that the veteran "has no 
difficulty completing activities of daily living."  

Although he avoids crowds, the veteran does continue to enjoy 
activities and hobbies.  As reported to the VA examiner in 
March 2006, the veteran awakens every morning to prepare 
breakfast for his daughter and wife..."  The veteran has been 
married for over thirty years, and does maintain a few 
friendships.  See  his Notice of Disagreement April 2006.  He 
reported keeping to himself at work, but "is able to talk to 
and feel somewhat close to a few other veterans whom he works 
with."  See VA examination, March 2006.  

The Board's inquiry is not necessarily limited to the 
criteria found in the VA rating schedule.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the criteria set forth in 
the rating formula for mental disorders do not constitute an 
exhaustive list of symptoms, but rather are examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating].  However, the Board has not 
identified any other aspects of the veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
veteran and his representative have pointed to no such 
pathology.

The Board additionally observes that the GAF score assigned 
in the March 2006 VA examination [58] is reflective of mild 
to moderate impairment due to PTSD, which is consistent with 
the veteran's assigned 30 percent disability rating.  The 
veteran was accorded a GAF score of 52 at his June 2005 Vet 
Center intake evaluation; similarly, he was assigned a score 
of 51 at his July 2005 VAMC intake evaluation.  Both scores 
denote moderate symptomatology.  Notably, VA diagnostic 
treatment notes from July through December 2006 indicate the 
veteran has a GAF score of 65, which is indicative of mild 
impairment.

The Board has also considered the statements submitted by the 
veteran's wife, R.S., and his friend, B.C.  The statements of 
R.S. and B.C. were not inconsistent with the schedular 
criteria of 30 percent disabling as discussed above.  In her 
statement, R.S. documented her husband's negative moods, his 
anxiety, and his reluctance to socialize with other couples.  
Additionally, she generalized that there had been marital 
strain over the years.  B.C.'s statement summarized the 
emotional toll the veteran's service in Vietnam had taken on 
him, but provided no specifics concerning symptomatology.  

In short, while the veteran does arguably demonstrate panic 
attacks occurring more than once a week, the remainder of the 
criteria for the assignment of a 50 percent rating are not 
met or approximated.  Although as discussed above there is 
evidence of mild memory loss and depressed mood, these are 
specifically contemplated in the currently assigned 30 
percent rating.

A review of the medical evidence indicates that the veteran's 
psychiatric symptomatology centers on his difficulty 
sleeping, nightmares, depression, and anxiety related to 
intrusive thoughts of Vietnam.  As detailed in the law and 
regulations section above, these symptoms are more congruent 
with the  currently assigned 30 percent disability rating.  

Accordingly, the Board concludes that a 50 percent rating is 
not warranted under Diagnostic Code 9411.

The Board also considered the veteran's entitlement to 70 and 
100 percent disability ratings.  The only criterion for a 70 
percent rating indicated in the veteran's history is that of 
suicidal ideation.  A November 2005 treatment record noted 
that veteran had occasional thoughts of suicide, but that he 
denied plan or intent.  Similarly, the March 2006 VA 
examination reported the veteran had "fleeting thoughts of 
suicide, but denies any plan or intent."  Additionally, in 
her statement, the R.S. noted that the veteran had "hinted 
at suicide."  However, VA treatment records have repeatedly 
indicated that the veteran is a low risk for suicide.  

There is no evidence of record indicating the veteran has 
obsessional rituals which interfere with routine activities, 
illogical speech or near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively.  Nor is there evidence of 
impaired impulse control, spatial disorientation, or neglect 
of personal appearance and hygiene.

Additionally, there is no indication of total occupational 
and social impairment as would be required for the 100 
percent disability rating.  There is no evidence of gross 
impairment in thought processes and communication, persistent 
delusions or hallucinations, or grossly inappropriate 
behavior.  Nor is there a persistent danger of the veteran 
hurting himself or others, a disorientation to time or place, 
memory loss for names of close relatives, own occupation or 
own name, or inability to perform activities of daily living.  
As was indicated above, the veteran has an enviable work 
history and appears to function adequately socially.

Accordingly, a review of the evidence indicates that 
symptomatology associated with the veteran's PTSD most 
closely approximates that which allows for the assignment of 
a 30 percent evaluation.  An increased rating is therefore 
denied.

Fenderson considerations

The veteran's 30 percent disability rating for PTSD has been 
assigned as of the date of service connection, May 27, 2005.  

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.
In the instant case, the competent medical evidence shows 
that throughout the appeal period, the veteran has not 
demonstrated PTSD symptomatology warranting a disability 
rating other than the currently assigned 30 percent.  The 
March 2006 VA examination report indicated that the 
disability remained relatively stable throughout the period.  
No other evidence was presented to allow for the assignment 
of an increased disability rating at any time during the 
period here under consideration.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007); see also 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO included 38 C.F.R. § 3.321(b)(1) in the June 2006 
Statement of the Case (SOC) and appears to have considered 
the regulation in the veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

The Board has been unable to identify an exceptional or 
unusual disability picture.  The record does not indicate 
that the veteran has required frequent hospitalizations for 
his PTSD.  Indeed, there is no evidence of inpatient 
treatment for PTSD.

With respect to marked interference with employment, the 
evidence indicates that the veteran has been continuously 
employed at the same company since 1968.  
A July 2005 VA evaluation noted "good job, not stressful and 
no trouble working."

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an initial disability 
rating in excess of 30 percent for his service-connected 
PTSD.




ORDER

Entitlement to an initial disability rating in excess of 30 
percent for service-connected PTSD is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


